Citation Nr: 0945973	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus (to include complications of glaucoma, erectile 
dysfunction, and toe fungus), claimed as secondary to Agent 
Orange exposure.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from October 1971 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran is not shown to have "in-country" service 
in the Republic of Vietnam and the conditions of his service 
do not otherwise involve exposure to herbicides, such as 
Agent Orange.

3.  Type II diabetes mellitus and any complications thereof 
were not manifested during service, or for many years 
following separation from service, and the currently 
diagnosed diabetes and complications thereof are not shown to 
be causally or etiologically related to service, or any 
documented Agent Orange exposure during the Veteran's period 
of active service.


CONCLUSION OF LAW

Diabetes mellitus and the complications thereof were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been incurred therein or to be due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in December 2004 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Furthermore, 
the Veteran received additional letters of notice in May 2005 
and June 2009.  Accordingly, the Board concludes that the 
duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for type II diabetes 
mellitus (to include complications of glaucoma, erectile 
dysfunction, and toe fungus).  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997). 

The Board notes that there is a presumption of exposure to 
herbicides if claimant served in the Republic of Vietnam, 
even if there is no record of treatment in service.  38 
U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  However, 
presumption exists only for diseases listed in 38 C.F.R. § 
3.309(e).  

The following diseases are associated with herbicide exposure 
for the purposes of the presumption: chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, the Veteran still can 
establish service connection for a disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  But see Polovick v. Shinseki, 23 Vet. App. 48 
(2009).  

The Veteran had Naval service during the Vietnam era, and 
diagnosis for Type II diabetes mellitus, which is a 
presumptive disease, therefore, his claim hinges on his 
assertion that he took liberty within the Republic of Vietnam 
or was otherwise on the ground in Vietnam.  

The Veteran had service onboard the USS America, and claims 
that he was given liberty into the Republic of Vietnam.  The 
United State Court of Appeals for the Federal Circuit has 
clearly held that VA's requirement that a Claimant must have 
been present within the land borders of Vietnam at some point 
in the course of duty in order to be entitled to a 
presumption of herbicide exposure and service connection for 
diseases associated with that exposure constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  

Although the Veteran claims that he took liberty within 
Vietnam, his service records do not indicate that he was ever 
physically within the Republic of Vietnam.  The evidence 
considered by the RO does not show that the USS America ever 
docked in Vietnam and there is no evidence that liberty was 
granted during the period it was in the territorial waters of 
Vietnam.  Service in the inland waters of Vietnam would 
establish exposure to herbicides but there is also no 
evidence of the Veteran having any service of this type.  

The presumption of service connection associated with 
herbicide exposure is not applicable in this case because the 
record does not establish that the Veteran was exposed to an 
herbicide agent in service.  Although the Veteran served 
aboard a ship that was located in the territorial waters 
offshore of Vietnam, this is insufficient to qualify as 
service in Vietnam for purposes of establishing exposure to 
herbicides.  See Haas, supra at, 1308-1309.  As to the 
contention of exposure due to the wind, this is not 
recognized as exposure in the water off the coast, nor is it 
otherwise confirmed that there was shipboard exposure.

The Veteran's claims will therefore be addressed on a direct 
basis.  Combee v. Brown, 374 F.3d 1039, 1042 (Fed. Cir. 
1994).  

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of diabetes during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran was not diagnosed with or otherwise shown to have 
had type II diabetes mellitus in service or within one year 
following service.  He indicated on his claim that he 
developed the disease in 2000, more than 25 years following 
his discharge from service.  As this illness is one for which 
a presumptive service connection exists upon showing of 
exposure to Agent Orange, the Veteran must prove directly 
that he was exposed to Agent Orange in service.  There is no 
evidence showing that the Veteran's naval position presented 
direct exposure to any herbicides, such as Agent Orange.  
Further, there is no record of this Veteran's exposure to an 
herbicide agent at any time during service.

The Board first notes there is no medical evidence linking 
the Veteran's current diabetes diagnosis to any event or 
incident of his period of active service.  

As there is no evidence that the Veteran's type II diabetes 
mellitus resulted from exposure to any herbicides or was 
incurred in or aggravated by service, service connection is 
denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C. § 5107(b).  Accordingly, the appeal is denied. 


ORDER

Service connection for type II diabetes mellitus (to include 
complications of glaucoma, erectile dysfunction, and toe 
fungus), claimed as secondary to Agent Orange exposure is 
denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


